



COURT OF APPEAL FOR ONTARIO

CITATION:
Bank
    of Mongolia v. Taskin, 2012 ONCA 220

DATE:  20120404

DOCKET: C54612

Doherty, LaForme JJ.A. and Turnbull J. (
ad hoc
)

BETWEEN

Bank of Mongolia

Applicant (Respondent in Appeal)

and

Senol Taskin

Respondent (Appellant)

Anser Farooq and Hashim Syed, for the respondent
    (appellant)

George Karayannides and Alejandro Manevich, for the
    applicant (respondent)

Heard: April 2, 2012

On appeal from the order of Justice Hoy of the Superior
    Court of Justice, dated October 14, 2011.

APPEAL BOOK ENDORSEMENT


[1]

The appellant chose not to defend the proceedings in Florida.  The
    respondent obtained judgment in Florida and then sought an order enforcing the
    judgement in Ontario.  The application judge granted the order.

[2]

The application judge asked herself the proper question  was there a
    real and substantial connection between Florida, the claim and the appellant? 
    The application judge reviewed the pleadings (paras. 13-19).  She was entitled
    to accept the factual allegations in those pleadings as true given the decision
    not to defend.  On the pleadings, there was ample basis for a finding of real
    and substantial connection.

[3]

We see no basis to interfere with the application judges finding that
    the appellant did not make out either the fraud or the denial of natural
    justice defence.

[4]

The application judge was correct in holding that despite the
    outstanding motion in Florida, the judgment was final for the purposes of the
    enforcement of the judgment in Ontario.  We also note that the Florida motion
    was dismissed subsequent to the application judges reasons.  She had stayed
    her ordered pending that determination.

[5]

The appeal is dismissed.  Costs to the respondent in the amount of
    $22,000 all in.


